                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

CARRIE ESCOBEDO,

      Plaintiff,

v.                                                              CV No. 19-630 WJ/CG

ANDREW SAUL,
Commissioner of the
Social Security Administration,

      Defendant.

      ORDER GRANTING UNOPPOSED MOTION FOR EXTENSION OF TIME

      THIS MATTER is before the Court on Plaintiff Carrie Escobedo’s Unopposed

Motion to Extend Briefing Deadlines (the “Motion”), (Doc. 21), filed January 17, 2020.

The Court, noting the Motion is unopposed, finds the Motion is well-taken and shall be

GRANTED.

      IT IS THEREFORE ORDERED that Plaintiff is granted through January 31, 2020,

to serve her Motion to Reverse or Remand Administrative Agency Decision with

Supporting Memorandum.

      IT IS FURTHER ORDERED that Defendant is granted through March 31, 2020,

to serve his Response, and Plaintiff through April 14, 2020, to serve her Reply.

      IT IS SO ORDERED.




                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
